Hamilton App. No. C-080162, 2008-Ohio-6906. It is ordered by the court, sua sponte, that this cause is no longer held for the decision in 2008-2037, State v. Williams, and the briefing schedule shall proceed.
It is ordered by the court that the clerk shall issue an order for the transmission of the record from the Court of Appeals for Hamilton County.
It is further ordered that briefing in case Nos. 2009-0328 and 2009-0232 shall be consolidated. The parties shall file two originals of each of the briefs permitted under S.Ct.Prac.R. 6.2 through 6.7 and include both case numbers on the cover page of the briefs. The parties shall otherwise comply with the *1534requirements of S.Ct.Prac.R. 6.2 through 6.7.
Pfeifer, Acting C.J.